Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00589-CR

                                       Gavino RIOS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 423613
                           Honorable Jason Wolff, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED February 11, 2015.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice